                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

MOLLY C. TAYLOR,

Plaintiff,

v.                                                           Case No. 19-936 JPG/MAB

JACOB Q. TOONE and HAWX SERVICES, LLC,
a limited liability company registered in the State
of Utah,

Defendants.


                             MEMORANDUM AND ORDER

        In light of Seventh Circuit Court of Appeals admonitions, see Foster v. Hill, 497

F.3d 695, 696-97 (7th Cir. 2007), the Court has undertaken a rigorous initial review of

pleadings to ensure that jurisdiction has been properly pled. See Hertz Corp. v. Friend,

559 U.S. 77, 94 (2010) (noting courts’ “independent obligation to determine whether

subject-matter jurisdiction exists, even when no party challenges it”). The Court has noted

the following defects in the jurisdictional allegations of the Complaint (Doc. 1) filed by

plaintiff Molly C. Taylor:

        Failure to allege the citizenship of each member of an unincorporated
        association. To determine if complete diversity exists, the Court must examine the
        citizenship of each member of a limited liability company. See Carden v. Arkoma
        Assocs., 494 U.S. 185, 195-96 (1990); Belleville Catering Co. v. Champaign Market
        Place, LLC, 350 F.3d 691, 692 (7th Cir. 2003) (partnerships and limited liability
        companies are citizens of every state of which any member is a citizen); Indiana
        Gas Co. v. Home Ins. Co., 141 F.3d 314, 316 (7th Cir. 1998). The relevant pleading
        must affirmatively allege the specific states of citizenship of each member of the
        limited liability company.

        Plaintiff states Hawx Services was a limited liability company and was registered in

the State of Utah but this is not enough. Plaintiffs must allege each member of the LLC and

their citizenship.
     Failure to allege the citizenship of an individual. A complaint asserting diversity
     jurisdiction must allege the citizenship of an individual defendant, not merely
     residence. 28 U.S.C. § 1332(a)(1); Meyerson v. Harrah’s East Chicago Casino, 299
     F.3d 616, 617 (7th Cir. 2002); Held v. Held, 137 F.3d 998, 1000 (7th Cir. 1998).
     Allegations of “residence” are jurisdictionally insufficient. Steigleder v. McQuesten,
     198 U.S. 141 (1905). Dismissal is appropriate where parties allege residence but not
     citizenship. Held, 137 F.3d at 1000.

      Complaint does not state the citizenship of plaintiff Molly C. Taylor.

The Court hereby ORDERS plaintiff Molly C. Taylor shall have up to and including

September 18, 2019 to amend the faulty pleading to correct the jurisdictional defects. See

28 U.S.C. § 1653. Failure to cure the noted defects will result in dismissal of this case for

lack of subject matter jurisdiction. Amendment of the faulty pleading to reflect an

adequate basis for subject matter jurisdiction will satisfy this order. Plaintiffs are directed

to consult Local Rule 15.1 regarding amended pleadings and need not seek leave of Court

to file such amended pleading.

IT IS SO ORDERED.
DATED: September 4, 2019

                                               s/J. Phil Gilbert
                                               J. PHIL GILBERT
                                               DISTRICT JUDGE
